Order granting plaintiff’s motion to strike out defendant’s second defense and counterclaim, denying plaintiff’s motion to strike out the first defense, granting defendant’s motion for judgment on the pleadings, and dismissing the complaint, modified by denying plaintiff’s motion to strike out the defendant’s second defense and counterclaim. As so modified the order is affirmed, with ten dollars costs and disbursements to defendant. No opinion. Young, Hagarty, Carswell and Scudder, JJ., concur; Lazansky, P. J., not voting.